

115 HR 1045 IH: Recreational Lands Self-Defense Act of 2017
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1045IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Gibbs (for himself, Mr. Farenthold, Mr. McKinley, Mr. Sessions, Mr. Roe of Tennessee, Mr. Long, Mr. Fleischmann, Mr. Pearce, Mr. Amodei, Mr. Bost, Mr. Bucshon, Mr. Renacci, Mr. Weber of Texas, Mr. Turner, Mr. Abraham, Mr. Young of Alaska, Mr. Gosar, Mr. Hensarling, Mr. Meadows, Mr. Rice of South Carolina, Mr. LaMalfa, Mr. Harris, Mr. Duncan of South Carolina, Mr. Dunn, Mr. Bergman, Mr. Wenstrup, Mr. McClintock, Mr. Brat, Mr. Graves of Missouri, Mr. Olson, Mr. Gaetz, Mr. Babin, Mr. Johnson of Ohio, Mr. Gohmert, Mr. Joyce of Ohio, and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo protect the right of individuals to bear arms at water resources development projects
			 administered by the Secretary of the Army, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recreational Lands Self-Defense Act of 2017. 2.Protecting Americans from violent crime (a)FindingsCongress finds the following:
 (1)The Second Amendment to the Constitution provides that the right of the people to keep and bear Arms, shall not be infringed. (2)Section 327.13 of title 36, Code of Federal Regulations, provides that, except in special circumstances, possession of loaded firearms, ammunition, loaded projectile firing devices, bows and arrows, crossbows, or other weapons is prohibited at water resources development projects administered by the Secretary of the Army.
 (3)The regulations described in paragraph (2) prevent individuals complying with Federal and State laws from exercising the Second Amendment rights of the individuals while at such water resources development projects.
 (4)The Federal laws should make it clear that the Second Amendment rights of an individual at a water resources development project should not be infringed.
 (b)Protecting the right of individuals To bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled, functional, or loaded firearm, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
 (1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.
				